Judge Ewing
delivered the Opinion of the Court,
This is an action of assumpsit, brought by Calvert against Brown, with general counts in the declaration. And the only question is—did the Court err in overruling the motion of the defendant for a bill of particulars, made before the trial commenced?
Whenever the form of the declaration is so general, as not to apprize the defendant of the nature, character and extent of the claim set up against him, he may demand a bill of particulars. Such a bill is not only proper, by way of limiting the plaintiff in his proof, to the specific demands claimed by him, but is essential to enable the defendant to prepare fully for his defence, and to guard him against surprise. The right is not only sanctioned by authority, but by reason and propriety. 3 Starkie on Ev. 1054. It was therefore erroneous to overrule the defendant’s motion.
Wherefore, it is considered by the Court, that the judgr ment of the Circuit Court be reversed, and the cause remanded, that a new trial may be granted.